Citation Nr: 0432480	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from July 1970 to July 1972 
in the United States Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded to obtain a detailed statement 
from the veteran regarding the specific dates of his 
alleged stressors.
?	This case is remanded to obtain the ship logs of the USS 
Oklahoma City to verify the veteran's stressors.
?	This case is remanded to obtain a VA examination if the 
RO is able to verify the veteran's stressors.


Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second PTSD criterion, evidence of in-
service stressors, and the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other corroborative evidence, which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The veteran submitted a VA PTSD questionnaire indicating that 
he had suffered from three stressors during his time aboard 
the USS Oklahoma City during the Vietnam War.  The veteran 
stated that he had been cramped in shipboard ammunition 
stowage spaces for long periods of time and heard gunfire.  
He stated that he was present in the ammunition stowage 
spaces when they filled up with smoke in approximately 
October 1971.  Finally, he stated that he was aboard the USS 
Oklahoma City when she was fired upon from mainland Vietnam.
The veteran should be requested to submit a detailed 
statement of when he was on duty in the ammunition stowage 
spaces and when they were filled with smoke.  The veteran 
should also provide information as to when the USS Oklahoma 
City was fired upon.  This important evidence, especially 
evidence that is in the possession of the federal government, 
must be acquired before the case may be decided.  Therefore, 
the veteran's claim must be remanded in order for the RO to 
request a search from the ship's log of the USS Oklahoma City 
(CLG - 5) from the United States Armed Services Center for 
Unit Records Research (USASCURR), the Naval Historical Center 
or whichever agency monitors such logs in order to answer 
certain questions regarding the veteran's alleged stressors.

If the RO is able to verify the veteran's alleged stressors, 
a VA examination should then be afforded the veteran.  As the 
Court of Appeals for Veterans Claims (Court) explained in 
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the veteran submit a more 
detailed explanation of when his stressors took place.  
The veteran should be informed that for USASCURR, the 
Naval Historical Center or any other appropriate federal 
archive to obtain the most relevant information 
pertaining to his claim, he must submit more detailed 
information regarding his stressors.

2.  Pursuant to the information received from the 
veteran in question number (1) above, the RO should 
request a search of the ship's log of the USS Oklahoma 
City (CLG - 5) from USASCURR, the Naval Historical 
Center, or any other appropriate federal archive for the 
purpose of answering the following questions: (A) Were 
there reports of the ammunition stowage spaces being 
overcome by smoke? (B) Was the USS Oklahoma City fired 
upon during these time periods?

3.  If the veteran's stressors are verified, the veteran 
should be scheduled for a VA psychiatric examination.  
The veteran's service medical and personnel records and 
his current medical records should be reviewed in detail 
by examining psychiatrist.  Based on review of the 
veteran's pertinent history, along with the examination 
findings, the psychiatrist should respond to each of the 
following items:

A.  State a medical opinion as to whether the 
veteran currently has PTSD.

B.  If it is determined that the veteran has PTSD, 
the examiner must identify the specific stressor or 
stressors on which the diagnosis is based.

C.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
should state a medical opinion as to whether it is 
at least as likely as not that such psychiatric 
disorder had its onset during his period of active 
duty or within one year afterward.

D.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
must state a medical opinion as to whether it is at 
least as likely as not that the psychiatric 
disorder is the result of a disease, injury, or 
other incident that occurred while the veteran was 
in service.

4.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to entitlement to service connection for PTSD.  
In the event that the claim is not resolved to the 
satisfaction of the appellant, the RO should issue a 
supplemental statement of the case, a copy of which 
should be provided the veteran, and his representative.  
After they have been given an opportunity to submit 
additional argument, the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



